  4:16-cr-03047-RGK-CRZ Doc # 99 Filed: 12/17/20 Page 1 of 3 - Page ID # 733




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiffs,                             4:16CR3047

       vs.
                                                 MEMORANDUM AND ORDER
RAYANNE PAULMAN,

                    Defendant.


     The defendant moves for compassionate release. The motion will be denied
because she is a danger to the community.

       The defendant was sentenced for exchanging child pornography. The
evidence set forth in the presentence report revealed that the defendant and her male
friend emailed each other about abusing at least one, and possibly two, children for
whom the defendant had access. (Filing 65.) (I am being vague to protect the identity
of the children.)

      Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), a defendant may (after exhausting
his administrative remedies) move for reduction of his term of imprisonment based
upon “extraordinary and compelling reasons.” The statute reads in pertinent part:

             [t]he court, upon motion of the Director of the [BOP], or
             upon motion of the defendant after the defendant has fully
             exhausted all administrative rights to appeal a failure of
             the [BOP] to bring a motion on the defendant’s behalf or
             the lapse of 30 days from the receipt of such a request by
             the warden of the defendant’s facility, whichever is earlier,
             may reduce the term of imprisonment (and may impose a
             term of probation or supervised release with or without
             conditions that does not exceed the unserved portion of the
             original term of imprisonment), after considering the
  4:16-cr-03047-RGK-CRZ Doc # 99 Filed: 12/17/20 Page 2 of 3 - Page ID # 734




             factors set forth in section 3553(a) to the extent that they
             are applicable, if it finds that—

             (i) extraordinary and compelling reasons warrant such a
             reduction . . . and that such a reduction is consistent with
             applicable policy statements issued by the Sentencing
             Commission.

      After considering the factors enumerated in 18 U.S.C. § 3553(a), I may grant
the motion if extraordinary and compelling reasons warrant the reduction, and such
a reduction is consistent with applicable policy statements issued by the Sentencing
Commission. Id. In so doing, I find it helpful to consult, but not be bound by,
U.S.S.G § 1B1.13 inasmuch as that policy statement was not amended after the
adoption of 18 U.S.C. § 3582(c)(1)(A).

       I now find and conclude that the defendant’s sentence should not be reduced
even if I assume that the defendant, age 40, is in very poor physical condition, and
such facts constitute extraordinary and compelling circumstances under the statute
or the policy statement. See, e.g., United States v. Rodd, 966 F.3d 740, 747 (8th Cir.
2020) (affirming denial of compassionate release motion; stating: “In other words,
the district court assumed that Rodd’s health and family concerns constituted
extraordinary and compelling reasons for compassionate release. Therefore, we need
only determine ‘whether the district court abused its discretion in determining that
the § 3553(a) factors weigh against granting [Rodd’s] immediate release.’”) (citation
omitted.) See also United States v. Loggins, 966 F.3d 891, 892 (8th Cir. 2020)
(affirming denial of compassionate release motion and noting that: “An application
note [to USSG § 1B1.13] acknowledges that the district court is ‘in a unique position
to determine whether the circumstances warrant a reduction,’ after considering the
factors set forth in 18 U.S.C. § 3553(a) and the circumstances listed in the policy
statement. Id., comment. (n.4).”).

     Given the evidence reflected in the offense of conviction, I conclude the
defendant remains a threat to the community and specifically young children. Still
                                          2
  4:16-cr-03047-RGK-CRZ Doc # 99 Filed: 12/17/20 Page 3 of 3 - Page ID # 735




further, general deterrence must mean something. Just punishment must mean
something. The seriousness of the offense must mean something. Promotion of
respect for the law must mean something. These sentencing goals do not disappear
because a person is sick and vulnerable to the pandemic. Weighing all the §
3553(a)(1)-(7) factors together, the defendant must remain in prison.

      IT IS ORDERED that the compassionate release motion (filing 87) is denied.

      Dated this 17th day of December, 2020.

                                           BY THE COURT:


                                           Richard G. Kopf
                                           Senior United States District Judge




                                       3
